Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the Related Applications section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,323,464. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim to identify artifacts in a plurality of messages of an account of a user; to replace the identified artifacts in the messages with respective modified artifacts while also maintaining in access-controlled storage at least information related to the identified artifacts; to receive from a requestor a request for a given one of the identified artifacts that has been replaced with a corresponding modified artifact; to determine a profile of the requestor based at least in part on the request; to make a security determination based at least in part on the determined profile; and to take at least one automated action based at least in part on the security determination.  The patent further claims associating one or more trackers with the at least one of the plurality of messages, and rendering at least a portion of said at least one of the plurality of messages.  It would have been obvious to use trackers

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al. (U.S. Patent Pub. No.2016/0142350) in view of Srivastava (U.S. Patent No. 9,686,308).

Regarding claims 1, 15, and 18, Mutha et al. teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory (fig. 1A, ref. num 102 and 104); said at least one processing device being configured: to identify artifacts in a plurality of messages of an account of a user (fig. 3, ref. num 304 and paragraph 0277); to replace the identified artifacts in the messages with respective modified artifacts while also maintaining in access-controlled storage at least information related to the identified artifacts (fig. 3, ref. num 308 and paragraph 0279); to receive from a requestor a request for a given one of the identified artifacts that has been replaced with a corresponding modified artifact (paragraph 0288); to make a security determination based at least in part on the determined profile (paragraph 0190); and to take at least one automated action based at least in part on the security determination (paragraph 0190).
Mutha et al. does not teach to determine a profile of the requestor based at least in part on the request.
Srivastava teaches to determine a profile of the requestor based at least in part on the request (fig. 5 and col. 15, lines 41-44 and col. 18, lines 18-27).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine determining a profile of the requestor based on the request, as taught by Srivastava, with the method of Mutha et al.  It would have been obvious for such modifications because determining the profile based on the request helps ensure that a proper recipient is receiving the message.

Regarding claim 2, Mutha et al. teaches wherein said at least one processing device implements an analysis unit of a security system (paragraph 0180).

Regarding claim 3, Mutha et al. teaches wherein the plurality of messages comprise respective email messages of an email account of a user (paragraph 0005).

Regarding claim 4, Mutha et al. teaches wherein the given artifact comprises an attachment of its corresponding message (paragraph 0005).

Regarding claim 5, Mutha et al. teaches wherein replacing the identified artifacts with respective modified artifacts comprises replacing at least a subset of the identified artifacts with at least respective links to those identified artifacts (paragraph 0279).

Regarding claim 6, Mutha et al. as modified by Srivastava teaches wherein determining a profile of the requestor based at least in part on the request comprises determining the profile along each of a plurality of distinct dimensions including at least an automation dimension providing one or more indicators of automation associated with the request and one or more of a device dimension comprising device data associated with the request and an environmental dimension comprising environmental data associated with the request (see col. 3, lines 15-43 of Srivastava).

Regarding claims 7, 16, and 19, Mutha et al. as modified by Srivastava teaches wherein the profile of the requestor is determined based at least in part on timing data relating to delivery of one of more of the messages and corresponding requests for one or more artifacts associated with the one or more messages (see col. 16, lines 5-15 of Srivastava).

Regarding claims 8, 17, and 20, Mutha et al. teaches wherein making a security determination based at least in part on the determined profile comprises: comparing the determined profile with an additional profile stored in association with the given artifact; and making the security determination based at least in part on a result of the comparing (paragraph 0276).

Regarding claim 9, Mutha et al. as modified by Srivastava teaches wherein the additional profile is encoded in the modified artifact (see col. 19, lines 59-64).

Regarding claim 10, Mutha et al. teaches wherein making a security determination based at least in part on the determined profile comprises: computing a risk score for the request; and identifying the request as an anomalous request responsive to the risk score exceeding a specified threshold (paragraph 0190).

Regarding claim 11, Mutha et al. as modified by Srivastava teaches wherein taking at least one automated action based at least in part on the security determination comprises granting or denying the request based at least in part on the security determination (see col. 18, line 38 through col. 19, line 26).

Regarding claim 12, Mutha et al. as modified by Srivastava teaches wherein taking at least one automated action based at least in part on the security determination comprises providing a deliberately falsified artifact in place of the corresponding identified artifact responsive to the request (see col. 5, line 60 through col. 6, line 4).

Regarding claim 13, Mutha et al. teaches wherein taking at least one automated action based at least in part on the security determination comprises classifying the request as being associated with a particular type of attack (paragraph 0184).

Regarding claim 14, Mutha et al. teaches wherein the given artifact is replaced with a corresponding modified artifact that comprises an encrypted version of the given artifact and the information related to the given artifact that is maintained in the access-controlled storage comprises a cryptographic key (paragraph 0186).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433